DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/691,375 filed on August 19, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-10 are still pending, with claims 1-2, 7 and 9-10 being currently amended. Claim 5 is cancelled. 

Response to Arguments
On pages 7-8 of the remarks filed August 19, 2021, Applicant argues:
In rejecting claim 5 (subject matter of which has been incorporated into claim 1), the Examiner alleges that Vitale teaches the recited features of the claim by citing to paragraphs 0020 and 0023 of Vitale in view of Official Notice. Applicant respectfully disagrees. 
According to paragraph 0020 of Vitale, Vitale merely discusses using utility data such as a cost of electricity at different times to determine a charging schedule with a lower cost for charging a vehicle. Paragraph 0023 of Vitale reads, "... uses the value of the utility voltage level and the value of the current passing through charging cable 100 to calculate energy used for charging vehicle battery 16 ... calculate a cost of energy used based on the utility rates, such as the cost of kilowatts/hour to determine the average cost for charging the vehicle." However, Vitale's system does not calculate, for example, a charging rate for each day by adding up all charging rates for time periods of the day, much less a monthly rate by adding up the calculated daily rates for the month. In this respect, Vitale does not suggest "the processor is configured to store a charged electric power amount per time period by accumulating the voltage information and the current information and to calculate the charging rate per month according to the charging rate information input from the server by using the stored charged electric power amount" (emphasis added), as recited in claim 1. 
The Examiner admits that Vitale fails to explicitly disclose the charging rate is per month. Instead, the Examiner attempts to obviate this deficiency of Vitale by taking Official Notice that the specific charging rate per month configuration embodied by the claims is well known. Accordingly, pursuant to MPEP § 2144.03, the Examiner's assertion of Official Notice is respectfully 

Examiner respectfully disagrees. Applicant points to fig. 3 of the instant application and argues that Vitale’s system does not “calculate, for example, a charging rate for each day by adding up all charging rates for time periods of the day, much less a monthly rate by adding up the calculated daily rates for the month”. However, this is not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. adding daily rates to reach a monthly rate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Examiner contends that Vitale does calculate the charging rate per some time period since an average cost in the units of kw/hr is calculated using the various charging rates as shown in cited paragraphs 20 and 23:
[0020] In the exemplary embodiment, utility data includes utility rates including the cost of electricity based on a schedule that may include changes in utility rates based on many different factors such as time of day, time of year, peak demand use for an area or a household, and peak demand use for the utility company. Utility data may also include information received from the utility company regarding the present condition of a power grid where charging cable 100 is connected. Vehicle data, in the exemplary 

[0023] Measurement module 106 is any hardware and/or software module with the ability to measure electrical characteristics of power present at the utility power socket 172 and power flowing through charging cable 100. In an exemplary embodiment measurement module 106 includes circuits for measuring the voltage level of AC power at utility power socket 172 such as a voltage meter or a voltage comparator circuit, and also includes circuits for measuring current flowing through charging cable 100 to vehicle 10, such as a current meter. Data related to measured values are stored in data module 104. In one embodiment control module 102 uses the value of the utility voltage level and the value of the current passing through charging cable 100 to calculate energy used for charging vehicle battery 16, such as the total watts or kilowatts used. Control module 102 may also calculate a cost of energy used based on the utility rates, such as the cost of kilowatts/hour to determine the average cost for charging the vehicle. In one embodiment data module also receives mileage information from vehicle 10 and calculates a cost per mile of charging vehicle battery 16.

If the total energy used is calculated, and that amount is used to calculate in “kilowatts/hour” the “average cost for charging the vehicle”, then the charging rate (cost) per some time period (the finite time period for which the “total watts or kilowatts [were] used”) is calculated. Vitale merely lacks that the time period is a “monthly” time period. However, Examiner took Official Notice for this feature which is common in the art and has furnished a reference to support Examiner’s position.
Applicant’s remaining arguments with respect to claims 1-4 and 6-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vitale et al. US PGPUB 2010/0174667 in view of Yamamoto US PGPUB 2010/0262566.
Regarding claim 1, Vitale discloses a charging rate forecasting system for an electric vehicle [figs. 2, 4 & 5], comprising: 
a processor [fig. 2, 102] configured to: 
receive charging rate information of a charge provider from a server [fig. 5, step 516; par. 39; receiving utility rates from a power company (charge provider) over the internet (from a server)] and receive voltage information and current information charged in the vehicle from a charger installed to charge the vehicle [fig. 5, step 514, information from the measurement module 106, which may be installed in the charging cable or in the power socket (par. 18) is received and includes the current and voltage of the charged power; pars. 18, 20, 23 & 43]; 
calculate a charging rate of the vehicle according to the charging rate information and the voltage information and the current information input from the charger [par. 23; based on the utility rates, the current and the voltage charged, the average cost (rate) for charging the vehicle is calculated]; and 
transfer the calculated charging rate to an Electronic Control Unit (ECU) of the vehicle [pars. 23 & 43; the  data is sent to the vehicle 10 for display and feedback control, thus an electronic controller in the vehicle renders the data for display; furthermore, the control system 105 can be housed in the vehicle (par. 17), thus the calculated data would be transmitted to the display 140 in the vehicle],
wherein the processor is configured to store a charged electric power amount per time period by accumulating the voltage information and the current information [pars. 20 & 23; amount of energy charged per session using the voltage and current]  and to calculate the charging rate per time period according to the charging rate information input from the server by using the stored charged electric power amount  [pars. 20 & 23, calculating the average cost of charging the vehicle using a plurality of utility rates, rates that may change for time of day and year].
Vitale does not explicitly disclose the charging rate is per month.
However, Yamamoto discloses an electric vehicle charging system which calculates the charging rate per month [pars. 93-94, 96, 106 & 109; fig. 7, steps 254-262; the total amount of electricity consumed in a month is used with the various rates (“basic usage price” and “extra price”) to calculate the monthly rate “monthly electric utility price”].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Vitale to further include the charging rate is per month for the purpose of cleanly organizing data in an accessible manner, and since it has been held to be obvious and within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the “charging rate is per month” limitation of claim 5 (which has now been incorporated into independent claims 1 and 9) in the Non-Final Rejection mailed May 26, 2021. Applicant adequately traversed. Thus, the Yamamoto reference is furnished, but the rejection does not constitute a new grounds of rejection. See MPEP 2144.03.
Regarding claim 2, Vitale discloses wherein the charging rate information is information on the charge provider that supplies electricity, charge information for each charge time, or charging rate information per month [pars. 20 & 23, utility rates are information on a charge provider for example].
Regarding claim 3, Vitale discloses wherein the charging rate information is classified per charge provider [par. 20, “the utility company”], per charge time period [par. 20, i.e. “time of day”].
Vitale disclose the charging rate information is classified per time of year [par. 20], but does not explicitly disclose the charging rate information is classified per month.
However, Yamamoto as applied in claim 1 discloses the charging rate information is classified per month [pars. 93-94, 96, 106 & 109; fig. 7, steps 254-262; the total amount of electricity consumed in a month is used with the various rates (“basic usage price” and “extra price”) to calculate the monthly rate “monthly electric utility price”].
Regarding claim 6, Vitale discloses wherein the processor receives current input into an On- Board Charger (OBC) at the time of slow charging when inputting the current information [fig. 5, step 514, information from the measurement module 106, which may be installed in the charging cable or in the power socket (par. 18) is received and includes the current and voltage of the charged power; pars. 18, 20, 23 & 43; such current would include the current in to the on-board charger (charging system 14) of the vehicle 10].
Regarding claim 8, Vitale discloses wherein the processor is configured to transmit the charging rate information stored in a database to the server, and the server is configured to transmit the charging rate information to a communication terminal of a user [pars. 23 & 43; the data is sent to a computer 180 for display and feedback control via a network, thus via a server].
Vitale does not explicitly disclose the communication terminal is mobile.
However, Admitted Prior art discloses using a mobile communication terminal to receive, transmit and manipulate data, including in the electrical vehicle arts. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Vitale to further include wherein the processor is configured to transmit the charging rate information stored in a database to the server, and the server is configured to transmit the charging rate information to a communication terminal of a user for the purpose of increasing convenience for the user and since it has been held to be obvious and within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the above limitation of claim 8 in the Non-Final Rejection mailed May 26, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.	
Regarding claim 9, Vitale discloses a charging rate forecasting method performed by a system including a processor configured to receive information on a charging rate from a server and receive voltage information and current information charged in a vehicle from a charger of the vehicle, and to calculate the charging rate by using charging rate information, voltage information, and current information [see rejection of claim 1], the method comprising: 
a charging rate information storing operation of receiving and storing, by the server, charging rate information of electricity charged into the vehicle from a management terminal of a charge provider [figs. 2 & 4, utility company 190 sends utility data to the control module 102, including the rates of the utility; par. 39]; 
a charging rate information inputting operation of inputting the charging rate information stored in the server into the processor [fig. 5, step 516; par. 39]; 
a charged electricity information inputting operation of inputting the voltage information and the current information charged in the vehicle from the charger that supplies electric power to the vehicle into the processor [fig. 5, step 514, information from the measurement module 106, which may be installed in the charging cable or in the power socket (par. 18) is received and includes the current and voltage of the charged power; pars. 18, 20, 23 & 43]; 
a charging rate calculating operation of calculating the charging rate of the corresponding vehicle by using the charging rate information and the received charged electricity information [par. 23; based on the utility rates, the current and the voltage charged, the average cost (rate) for charging the vehicle is calculated]; and 
a charging rate outputting operation, performed by the processor, of displaying the calculated charging rate on an Audio-Video-Navigation (AVN) device of the vehicle or a cluster of the vehicle [pars. 23 & 43; the  data is sent to the vehicle 10 for display and feedback control, thus an electronic controller in the vehicle renders the data for display; furthermore, the control system 105 can be housed in the vehicle (par. 17), thus the calculated data would be transmitted to the display 140 in the vehicle],
wherein the processor is configured to store a charged electric power amount per time period by accumulating the voltage information and the current information [pars. 20 & 23; amount of energy charged per session using the voltage and current]  and to calculate the charging rate per time period according to the charging rate information input from the server by using the stored charged electric power amount  [pars. 20 & 23, calculating the average cost of charging the vehicle using a plurality of utility rates, rates that may change for time of day and year].
Vitale does not explicitly disclose the charging rate is per month.
However, Yamamoto discloses an electric vehicle charging system which calculates the charging rate per month [pars. 93-94, 96, 106 & 109; fig. 7, steps 254-262; the total amount of electricity consumed in a month is used with the various rates (“basic usage price” and “extra price”) to calculate the monthly rate “monthly electric utility price”].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Vitale to further include the charging rate is per month for the purpose of cleanly organizing data in an accessible manner, and since it has been held to be obvious and within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the “charging rate is per month” limitation of claim 5 (which has now been incorporated into independent claims 1 and 9) in the Non-Final Rejection mailed May 26, 2021. Applicant adequately traversed. Thus, the Yamamoto reference is furnished, but the rejection does not constitute a new grounds of rejection. See MPEP 2144.03.
Regarding claim 10, Vitale discloses wherein the processor is configured to transmit the calculated charging rate to a mobile communication terminal of a user of the corresponding vehicle through the server [pars. 23 & 43; the data is sent to a computer 180 for display and feedback control via a network, thus via a server].
Vitale does not explicitly disclose the communication terminal is mobile.
However, Admitted Prior Art discloses using a mobile communication terminal to receive, transmit and manipulate data, including in the electrical vehicle arts. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Vitale to further include wherein the processor is configured to transmit the charging rate information stored in a database to the server, and the server is configured to transmit the charging rate information to a communication terminal of a user for the purpose of increasing convenience for the user and since it has been held to be obvious and within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the above limitation of claim 10 in the Non-Final Rejection mailed May 26, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.	

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vitale et al. US PGPUB 2010/0174667 in view of Yamamoto US PGPUB 2010/0262566, and further in view of Ono et al. US PGPUB 2015/0375621.
Regarding claim 4, Vitale does not explicitly disclose wherein the processor receives voltage information and current information of electricity charged into the vehicle from the ECU of the vehicle through the charger by using a Controller Area Network (CAN) communication line of the vehicle.
However, Ono discloses a vehicle charging system wherein the processor receives voltage information and current information of electricity charged into the vehicle from the ECU of the vehicle through the charger by using a Controller Area Network (CAN) communication line of the vehicle [pars. 31, 49, 142, 145, 157 & 164; the ECU receives current and voltage sensor information of charged power can outputs the data to a processor in PCS 900 via CAN].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Vitale to further include wherein the processor receives voltage information and current information of electricity charged into the vehicle from the ECU of the vehicle through the charger by using a Controller Area Network (CAN) communication line of the vehicle for the purpose of confirming charging conditions, as taught by Ono (pars. 142 & 145).
Regarding claim 7, Vitale discloses wherein the processor is configured to display the calculated charging rate information on an Audio-Video- Navigation (AVN) device of the vehicle or a cluster of the vehicle [pars. 23 & 43; the  data is sent to the vehicle 10 for display and feedback control, thus an electronic controller in the vehicle renders the data for display; furthermore, the control system 105 can be housed in the vehicle (par. 17), thus the calculated data would be transmitted to the display 140 in the vehicle].
Vitale does not explicitly disclose the information is sent  through a Controller Area Network (CAN) communication.
However, Ono discloses a vehicle charging system wherein information is sent  through a Controller Area Network (CAN) communication [pars. 31, 49, 142, 145, 157 & 164; the ECU receives current and voltage sensor information of charged power can outputs the data to a processor in PCS 900 via CAN].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Vitale to further include wherein the processor receives voltage information and current information of electricity charged into the vehicle from the ECU of the vehicle through the charger by using a Controller Area Network (CAN) communication line of the vehicle for the purpose of using a universal protocol for use in communicating with vehicles, and since it has been held to be obvious and within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859